Citation Nr: 1733766	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  10-08 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 30 percent for postoperative right knee injury.

2.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease, right knee.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1979 to September 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran's appeal as to the issue of service connection for posttraumatic stress disorder (PTSD) was certified to the Board in October 2014.  Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board broadly characterized the issue as relating to any acquired psychiatric disorder, to include PTSD.  See Board remand of April 2015.  By a rating decision of March 2017, the RO determined that the Veteran does not have PTSD and granted service connection for "adjustment disorder with mixed anxiety/depressed mood (claimed as and previously rated as post-traumatic stress disorder)."  Where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning any "downstream" issue, such as the compensation level assigned for the disability or the effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed an NOD with respect to the grant of service connection for adjustment disorder with mixed anxiety/depressed mood.  Accordingly, that issue is not before the Board.  It is noted that, contrary to the RO's parenthetical designation, the psychiatric disability was not previously "rated" as PTSD, as service connection for PTSD had previously been denied.  See rating decision of June 2007.

The paperless record of Virtual VA and the Veterans Benefits Management System (VBMS) has been reviewed.



FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by pain, pain on motion, weakness, instability, limitation of flexion to 88 degrees at worst, limitation of extension to 10 degrees at worst, and arthritis shown by x-ray findings; ankylosis is not shown.

2.  The Veteran did not return a completed VA Form 21-8940 in connection with the TDIU appeal.

3.  The Veteran is not precluded from securing and following substantially gainful unemployment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  For the entire period under review, the criteria for a disability rating greater than 30 percent for postoperative right knee injury are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2016).

2.  For the entire period under review, the criteria for a disability rating greater than 10 percent for degenerative joint disease, right knee are not met or approximated.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5460, 5261(2016).

3.  The criteria for entitlement to a TDIU are not met.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by letters sent to the Veteran in March 2004, February 2005, July 2005, and March 2006.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate the claim, including providing a medical examination or obtaining an opinion when necessary to decide the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159(c), (d) (2016).  The evidence of record includes service treatment records, service personnel records, VA treatment records, private treatment records, statements of the Veteran, and a lay statement.

The Veteran underwent VA examinations in September 2004, July 2005, May 2007, November 2008, and March 2017.  The examination reports are adequate for purposes of this appeal.  See 38 C.F.R. § 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The agency of original jurisdiction (AOJ) substantially complied with the Board's remand instructions of April 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The AOJ's ability to conduct any additional development needed to adjudicate the claim for a TDIU was limited by the Veteran's failure to return a completed VA Form 21-8940.  The appealed issues were last adjudicated by a supplemental statement of the case (SSOC) of March 2017.

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a veteran has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).  VA has satisfied the notification and duty-to-assist provisions of the VCAA.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Increased Rating Claims

Rating criteria

Disability ratings assigned in accordance with VA's Schedule for Rating Disabilities are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2016).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  "Staged" ratings may be applied for diverse symptoms meeting the criteria for different ratings in distinct time periods during the course of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2016); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  See 38 C.F.R. § 4.3 (2016).

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2016); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  See U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  See 38 C.F.R. § 4.10 (2016).  Disability of the musculoskeletal system is primarily the inability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  See 38 C.F.R. § 4.40 (2016).  Consideration is to be given to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, atrophy of disuse, instability of station, or interference with standing, sitting, or weight-bearing.  See 38 C.F.R. § 4.45 (2016).  The evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  The knee is considered a major joint for rating purposes.  See 38 C.F.R. § 4.45(f) (2016).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  With or without degenerative arthritis, it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  See 38 C.F.R. § 4.59 (2016).  Because consideration of § 4.59 is not limited to cases involving arthritis, a rating based on painful motion of a joint is possible regardless of whether the painful motion stemmed from joint or periarticular pathology.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  With respect to painful motion, joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59 (2016); Correia v. McDonald, 28 Vet. App. 158, 168 (2016).

Pursuant to DC 5010, traumatic arthritis is to be rated as degenerative arthritis under DC 5003.  DC 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, arthritis is rated as follows: 10 percent for x-ray evidence of involvement of two or more major joints or two or more minor joints groups; and 20 percent for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.71a, DC 5003 (2016).  

Under DC 5257, which addresses recurrent subluxation or lateral instability of the knee, a 10 percent rating is warranted if such impairment is slight; a 20 percent rating is warranted if such impairment is moderate; and a 30 percent rating is warranted if such impairment is severe.  See 38 C.F.R. § 4.71a, DC 5257 (2016).  The terms "slight," "moderate," "severe," and "marked" are not defined in the regulations.

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent evaluation.  See 38 C.F.R. § 4.71a, DC 5258 (2016).  Symptomatic removal of semilunar cartilage warrants a 10 percent rating.  See 38 C.F.R. § 4.71a, DC 5259 (2016).

Diagnostic Code 5260 provides for a noncompensable rating if flexion of the leg is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a 30 percent rating if flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260 (2016).

Under Diagnostic Code 5261, limitation of extension of the leg warrants a noncompensable rating if extension is limited to five degrees, a 10 percent rating if limited to 10 degrees, a 20 percent rating if limited to 15 degrees, a 30 percent rating if limited to 20 degrees, a 40 percent rating if limited to 30 degrees, and a 50 percent rating if limited to 45 degrees.  See 38 C.F.R. §4.71a, DC 5261 (2016).

For VA purposes, normal knee flexion is 140 degrees, and normal extension is 0 degrees (full extension).  See 38 C.F.R. § 4.71, Plate II (2016).  Ratings under both DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VA Office of General Counsel Precedent Opinion (VAOGCPREC) 9-2004, 69 Fed. Reg. 59990 (September 17, 2004).

Analysis

By a rating decision of November 1982, the Veteran was granted service connection for postoperative right knee injury.  A 20 percent evaluation was assigned, with an effective date of September 8, 1982.  A rating decision of November 2004 granted service connection for degenerative joint disease, right knee.  A 10 percent evaluation was assigned, with an effective date of February 4, 2004.  The rating for postoperative right knee injury was based on the instability of the right knee, while the rating for degenerative joint disease was based on arthritis of the right knee and some limitation of flexion.

In February 2004, the Veteran filed a claim for rating increase.  A rating decision of November 2004 continued the 20 percent rating for postoperative right knee injury and additionally rated the right knee for degenerative joint disease.  In June 2005, prior to the end of the appeal period as to the November 2004 rating decision, the Veteran filed new and material evidence concerning his right knee.  New and material evidence received prior to the expiration of an appeal period is considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2016); see also Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006).  Therefore the relevant review period in this case dates from February 2003, one year prior to the filing of the claim for rating increase in February 2004.  See U.S.C.A. § 5110(b)(3) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

VA treatment records note the Veteran's bilateral knee pain.  See, e.g., VA treatment record of March 2004.  A private medical record of June 2004 indicates the Veteran's complaint of constant knee pain that is worse with prolonged standing, sitting, walking, and climbing.  He reported that he could not sit in one spot for more than 30 minutes.  He stated that he had given up his electrician's job two years earlier because of an inability to bend and climb due to pain.  Right knee pain was not specified.  See June 2004 record of Dr. A. S.

The Veteran underwent a VA examination in September 2004.  The report noted that Veteran's complaint of progressive pain and instability of the right knee.  Upon examination, the Veteran was able to flex his right knee to +100 degrees and to extend to -10 degrees.  The McMurray, Lachman, and drawer signs were negative. There was some tenderness in the joint margins, and a minimal amount of fluid was detectable.  Imaging of September 2004 showed hardware in the lateral coridyle edema in the lateral tibial plateau, degenerative changes in the medial meniscus, and edema in the medial collateral ligament.  There was also a small tear in the lateral meniscus.  The ACL and PCL ligaments were intact.  The Veteran did not use an assistive device.  See September 2004 VA examination report.  A VA treatment record of August 2004 notes that the Veteran's gait was normal.

A VA treatment record of November 2004 notes that the Veteran's range of motion for flexion of the right knee was from 0 to 130 degrees.  He was neurovascularly intact distally but complained of numbness along the lateral aspect of his foot.  The Veteran was stable to a valgus stress.  To varus stress, he "open[ed] up laterally with 2+ laxity at 30 degrees of flexion as well as 1+ to 2+ laxity in full extension."  The Veteran had a firm anterior end point, but the posterior Lachman test was positive, and there was an increased external rotation of his right lower extremity at the knee in comparison with the left.  The Veteran was noted to guard with knee examination, particularly the reverse pivot shift, which was considered "indeterminate."  The clinician's impression was right knee pain, probable posterior cruciate ligament and posterior lateral corner injury.

In January 2005, the Veteran was noted to have a medial collateral ligament injury and a proximal collateral ligament injury of the right knee.  See VA treatment record of January 2005.  A January 2005 treatment record of Dr. J.S. finds that the Veteran's knee was grossly unstable and that the Veteran needed a cane or crutch to walk.  The Veteran subsequently underwent PLC reconstruction surgery of the right knee in January 2005.  See January 2005 record of Dr. J. S.  Right knee lateral posterior instability is noted in a VA treatment record of February 2005. 

The Veteran underwent a VA examination in July 2005.  The examiner noted the Veteran's complaint that the right knee had not improved following the January 2005 surgery and that he currently experienced pain, weakness, swelling, stiffness, instability, hyperextension, giving way, fatigability, and lack of endurance.  The Veteran stated that he used a cane and could not bend, squat, ascend stairs, or drive.  He reported wearing a long leg brace that essentially immobilized his right leg from the upper thigh to the lower ankle.  Upon examination, the right knee was found to be "totally unstable" and "essentially nonfunctional."  There was also significant effusion.  The right knee was found to be limited by pain, fatigue, weakness, and lack of endurance by repetitive use.  The report does not note actual test results as to range of motion and instability.  In the examiner's opinion, it was "indefinite as to how long the veteran could to without returning to work." [sic]  The examiner considered the Veteran to be "mos[t] likely permanently and totally disabled due to his right knee condition."  It was noted that the Veteran professed an inability to do sedentary work "due to the complications of drowsiness from his Neurontin and because of the arthritic pain in his neck and back."

The Veteran underwent a VA examination in May 2007.  The Veteran reported having had full ligament construction surgery in March 2006 and a current lack of stability without use of a brace.  The Veteran's use of a cane for walking was again noted.  The Veteran reported that he could not stand for more than a few minutes or walk for more than a few yards.  Upon range of motion testing for flexion of the right knee with active motion against gravity, the range was limited to 0 to 102 degrees.  Pain began at 88 degrees and ended at 102 degrees.  For passive range of motion, the range of limited to 0 to 114 degrees.  Pain began at 94 degrees and ended at 114 degrees.  Upon repetitive use, motion was further limited to 90 to 114 degrees.  The factor most responsible for the additional limitation of motion was weakness.  There was no evidence of abnormal weight-bearing.   For extension of the right knee, the limitation for active motion against gravity was 100 to 0 degrees.  Pain began at 100 degrees and ended at 76 degrees.  The passive range of motion was limited to 112 to 0 degrees.  Pain began at 112 degrees and ended at 86 degrees.  The additional limitation of motion upon repetitive use was 100 to 56 degrees, and weakness was the factor most responsible for the additional limitation of motion.  There was a finding of anterior and posterior instability.  X-rays from March 2007 showed mild degenerative changes of the right knee in the medial joint space with minor degenerative changes at the patellofemoral space.

In November 2008, the Veteran underwent a VA general medical/unemployability examination in which the knees were examined.  The Veteran reported severe weekly flare-ups lasting for hours.  Upon examination, muscles strength of the bilateral lower extremities was 5/5, and there was no joint ankylosis.  Flexion of the right knee (active range of motion) was limited to 0 to 110 degrees.  There was evidence of pain but no additional limitation of motion based on pain.  Passive range of motion was listed as "N/A."  There was no additional limitation of motion on repetitive use.  Extension of the right knee appears not to have been tested.  The joint symptoms of the right knee were noted to be instability, pain, stiffness, weakness, and giving way.  There was no ankylosis, no deformity, no episodes of dislocation or subluxation, no effusion, and no locking episodes.  The Veteran's gait was antalgic.

The Veteran underwent a VA examination in March 2017.  The Veteran reported daily, moderately severe right knee pain, no flare-ups of the knee and/or lower leg, and no functional loss or functional impairment of the knee joint.  For the right knee, initial range of motion testing was 10 to 90 degrees for flexion and 90 to 10 degrees for extension.  Pain was noted upon examination but did in result in or cause functional loss.  There was no evidence of pain with weight-bearing or non-weight-bearing.  Evaluation of pain on passive range of motion testing was not performed on the basis that it would increase the risk of injury.  There was no localized tenderness or pain on palpation of the joint or associated soft tissues and no objective evidence of crepitus.  The Veteran was able to perform repetitive testing, and there was no additional functional loss or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time because the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination were determined to not significantly limit functional ability with repeated use over a period of time.  The right knee disability was found to cause "interference with standing" and "interference with prolonged standing and walking."

For the left knee, initial range of motion testing was 10 to 120 degrees for flexion and 120 to 0 degrees for extension.  Pain was noted upon examination, but it did not result in or cause functional loss.  There was no evidence of pain with weight-bearing or non-weight-bearing.  Nor was there localized tenderness or crepitus.  The Veteran was able to perform repetitive testing, and there was no additional functional loss or range of motion after three repetitions.  The Veteran was not examined immediately after repetitive use over time because the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss with repetitive use over time.  Pain, weakness, fatigability, or incoordination did not significantly limit functional ability with repeated use over a period of time.

Muscle strength was 4/5 for the right knee for both flexion and extension.  For the left knee it was 5/5 for both flexion and extension.  There was no muscle atrophy.  There was no ankylosis of the right knee or left knee.  Furthermore, for both knees, there was no recurrent subluxation, lateral instability, or recurrent effusion.  Joint stability testing showed normal stability for both knees.

It was noted that the Veteran had had meniscal tears of the right knee and left knee, frequent episodes of joint pain of the right knee, and bilateral meniscal surgery.  The report also noted that the Veteran regularly uses a brace and a cane as assistive devices of locomotion for the right knee disability.  The May 2017 examiner noted that imaging of July 2015 showed postsurgical changes at the right knee with stable, mild to moderate tricompartmental degenerative changes.  Minor degenerative change at the left knee was stable.  See May 2017 VA examination report.

The Veteran is in receipt of the maximum rating of 30 percent for his instability of the right knee under DC 5257, which is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  No other rating code would provide a greater benefit.  Because there is no ankylosis or impairment of the tibia and fibula, DC 5256 and DC 5262 do not apply.  DC 5258 and DC 5259, relating to the dislocation of or removal of semilunar cartilage, provide for less than a 30 percent rating.  DC 5263, relating to genu recurvatum, also provides for a less than 30 percent rating.  

The Veteran is entitled to a separate rating of no more than 10 percent based on either arthritis of the right knee with painful motion (as he is currently rated), or based on extension of the right knee limited to 10 degrees, as shown in the May 2017 VA examination.  A higher rating of 20 percent is not warranted as extension is not limited to 15 degrees.  While the May 2007 examination showed that pain began at 88 degrees for extension with active motion, and that extension of the right knee was limited to 56 degrees upon repetitive use, these findings were not reproduced during any of the other examinations in the record and appear to be isolated findings.  Notably, upon examination in March 2017, extension was limited to 10 degrees, and there was no additional limitation of motion after repetitive testing.

A preponderance of the evidence is against finding additional limitation on examination due to the Deluca factors, including due to flare-ups of pain, swelling, stiffness, weakness, fatigability, or incoordination.  While the Veteran is competent to report his experienced symptoms of disability, in this case the Board accords more probative value to the repeated findings of skilled, neutral professionals than to the subjective statements of the Veteran.  The Board places more weight on the objectively measured functional impairment of the right knee's motion on flexion and extension, to include when considering the impact of the DeLuca factors.

A preponderance of the evidence is against finding entitlement to a higher rating for the right knee under DC 5010.  The Veteran has not shown flexion limited to 60 degrees or less, or extension limited to 15 degrees or more.  Pain must affect some aspect of the normal working movements of the body, such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  See 38 C.F.R. § 4.40 (2016).  These normal working movements of the body are evaluated in the case of a knee disability through range of motion testing and strength testing.  The Veteran is not entitled to receive both a minimum 10 percent rating based on arthritis and painful motion (minimum 10 percent rating for otherwise noncompensable loss of motion rated under DC 5010) and a 10 percent for extension limited to 10 percent.  See 38 C.F.R. § 4.1 (2016); see also Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  Accordingly, the 10 percent rating for the right knee under DC 5210 is confirmed, and no rating greater than 10 percent for the right knee may be assigned under DC 5210 at any point during the period under review.

The benefit-of-the-doubt doctrine does not apply in this case, because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Merits of the TDIU Claim

A request for a TDIU, either expressly raised by the claimant or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran expressly raised the issue of entitlement to a TDIU by a February 2005 request for a 100 percent unemployability rating "due to my physical and mental state for my service connected disabilities."

Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16(b) (2016).  "Substantially gainful employment" is employment ordinarily followed by the nondisabled to earn a livelihood with earnings common to the particular occupation in the community where a veteran resides.  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not substantially gainful employment.  See 38 C.F.R. § 4.16(a) (2016).  In determining whether unemployability exists, consideration may be given to a claimant's level of education, special training, and work experience, but not to age or to any impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).

The Veteran is currently service-connected for: adjustment disorder with mixed anxiety/depressed mood, rated at 50 percent from February 4, 2004; postoperative right knee injury, rated at 20 percent from September 8, 1982, at 100 percent (temporary) from January 21, 2005, and at 30 percent from May 1, 2007; postoperative scar, left thumb, rated at 10 percent from September 8, 1982; degenerative joint disease, right knee, rated at 10 percent from February 4, 2004, and scar, left eyebrow, rated as noncompensable from September 8, 1982.

A total disability rating for compensation may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. See 38 C.F.R. § 4.16(a) (2016).  When a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), the case shall be submitted to the Director, Compensation Service, for extraschedular consideration.  See 38 C.F.R. §§ 3.321(b), 4.16(b) (2016).  The Veteran meets the percentage criteria for consideration of schedular TDIU.  See 38 C.F.R § 4.16(a) (2016).  One disability (adjustment disorder with mixed anxiety/depressed mood) is rated at 50 percent from February 2004, and additional rated disabilities bring the combined rating to at least 70 percent from February 2004.

A TDIU rating can be warranted in addition to a schedular 100 percent evaluation, where the TDIU could be granted for a disability other than the disability for which the 100 percent rating is in effect.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  By a rating decision of June 2005, a temporary evaluation of 100 percent was assigned, effective January 21, 2005, for the postoperative right knee injury based on surgical or other treatment necessitating convalescence.  A rating decision of August 2006 extended the temporary evaluation of 100 percent (previously set to end on July 1, 2005) through May 1, 2007.  Although the Veteran had a total schedular rating from January 2005 to May 2007, the issue of entitlement to a TDIU is not moot for that period.  VA's duty to maximize a claimant's benefits includes consideration of whether the disabilities establish entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  Specifically, SMC may be warranted if a veteran has a 100 percent disability rating for a single disability, and VA finds that TDIU is warranted based solely on the disabilities other than the disability that is rated at 100 percent.  See Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).  In this case, the Veteran alleges entitlement to a TDIU not only on the basis of his right knee disability that was temporarily rated at 100 percent but also, in part, on the basis of his service-connected psychiatric disability.  Because it is argued that a TDIU may be awarded independently of the Veteran's right knee disability, the TDIU issue is not mooted for the period (January 2005 to May 2007) when a temporary 100 percent rating was in effect.

A medical record of June 2004 indicates that the Veteran's main complaints were a knee injury and neck problems for the past several years.  He stated that he had constant pain in the knees and neck and that the pain was worse with prolonged standing, sitting, walking, and climbing.  He reported that he could not sit in one spot for more than 30 minutes.  He stated that he had given up his electrician's job two years earlier because of an inability to bend and climb due to "pain."  Right knee pain was not specified.  See June 2004 record of Dr. A. S.

The Veteran underwent a VA examination in July 2005.  The Veteran stated that he used a cane and could not bend, squat, ascend stairs, or drive.  Upon examination, the right knee was found to be "totally unstable" and "essentially nonfunctional."  The right knee was found to be limited by pain, fatigue, weakness, and lack of endurance by repetitive use.  In the examiner's opinion, it was "indefinite as to how long the veteran could to without returning to work." [sic]  The examiner considered the Veteran to be "mos[t] likely permanently and totally disabled due to his right knee condition."  It was noted that the Veteran professed an inability to do sedentary work "due to the complications of drowsiness from his Neurontin and because of the arthritic pain in his neck and back."

In a July 2005 statement, the Veteran's mother reported that the Veteran is unable to work because of his service-connected disabilities of the left thumb and right knee, the medication he takes for mental conditions, and unspecified medicines.  See July 2005 statement of Veteran's mother.  In an August 2005 statement, the Veteran reported that his mother cares for his needs and administers his medicines.  He stated that he is unable to concentrate or focus due to pain and "knowing that I will be a cripple the rest of my life."  In December 2005, the Veteran reported that he could not work because of his medications, mental problems, leg disability, and hand disability.  The Veteran has been awarded a 10 percent evaluation for a postoperative scar of the left hand based on limitation of motion of the left thumb.  See rating decision of November 1982.  He has been denied service connection for a neck disability, a right wrist disability, and a left knee disability.

By a filing of August 2005, the Veteran reported that he experiences "tremendous" right knee pain, uses a brace and a cane, cannot sit for more than 30 minutes, has difficulty with stairs, and finds walking to be painful.

A February 2006 record of Dr. J. S. notes that the Veteran had been unable to work at any time since being under the doctor's care for a chronic right knee dislocation.  Reference is made to knee surgeries performed in 2005, but it is not specifically stated when the doctor's care of the patient began or that the reason for the Veteran's inability to work was his right knee disability.

In June 2004, a medical report to assess residual physical functional capacity was prepared.  The Veteran's gait was unstable.  The Veteran was determined to be able to: lift 20 pounds occasionally and 10 pounds frequently; stand and/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday; sit (with normal breaks) for a total of about 6 hours in an 8-hour workday; and perform unlimited push and/or pull other than as shown for lift and/or carry.  It was noted that the Veteran reported being able to shop, fold cloths, take out the trash, take care of the pet, and run errands.

A May 2007 VA examination report for the knees noted only "not employed" in response to a form question as to any occupational effect of the Veteran's right knee instability.  The effect on the daily activities of feeding, toileting, grooming was none, the effect on chores, shopping, traveling, and dressing was moderate, the effect on recreation was severe, and the effect on exercise and sports was "prevents."

A November 2008 VA general medical/unemployability examination report noted that the Veteran's usual occupation is electrician, that he was not currently employed, and that the Veteran reported having retired in 2001 due to "medical/physical problems: depression; PTSD; leg."  The Veteran also reports having worked until 2003 as a construction electrician.  See SSA record of July 2004.  He told the March 2017 examiner (for knee joints) that he has been unemployed since 2005.  A March 2017 VA examination report for PTSD indicates that grade 12 is the highest grade completed by the Veteran and that his work experience is electrical work.  An August 2004 VA treatment record states that the Veteran attended college for two years for electrical engineering and has an associates degree.  In the November 2008 examiner's opinion, the Veteran's service-connected right knee disability and left hand/thumb disability "may interfere with heavy physical labor but should not preclude sedentary work."  The right knee disability was found to have a mild effect on traveling, a moderate effect on chores and exercise, and a severe effect on sports.

A March 2017 VA examination report for the knees determined that the functional impact of the Veteran's disabilities of the right knee and left knee is interference with prolonged standing and walking.

The Veteran has been awarded service connection for adjustment disorder with mixed anxiety/depressed mood, with an evaluation of 50 percent and an effective date of February 4, 2004.  See rating decision of March 2017.  The psychiatric disability is characterized by the re-experiencing of in-service surgical trauma and by ongoing anger/low mood within the context of chronic medical problems and multiple failed surgeries.  See March 2017 VA examination report.  There is no competent finding of record that the Veteran's adjustment disorder with mixed anxiety/depressed mood, or any medication taken for the disorder, preclude an ability to perform the physical and mental acts required for substantially gainful employment.

In adjudicating a claim, the Board must consider the competence and credibility of any non-expert evidence.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran and his mother, as laypersons, are competent to give evidence about what has been observed or experienced through the senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here the Veteran's competent and credible belief that his service-connected disabilities render him unemployable is outweighed by the totality of the evidence, including the competent and credible medical examinations that evaluated the extent of impairment and took into account the Veteran's complaints.

In light of the entire record, the preponderance of the evidence is against finding that the Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  The July 2005 VA examiner found the Veteran to be most likely "permanently and totally disabled" due to his right knee disability.  An examiner's task involves diagnosing a disorder, determining its severity, and offering an opinion as to causation.  VA is charged with finding facts and applying the appropriate legal standards, including whether the § 4.16 standard has been met.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  Thus the examiner's use of the words "permanently and totally disabled" is not dispositive of the rating issue.

Evidence that weighs against the Veteran's claim is the November 2008 VA examiner's opinion that the Veteran's service-connected right knee disability and left hand/thumb disability, while interfering with heavy physical labor, should not preclude sedentary work.  It is also significant that, in May 2007, the Veteran's knee disability was found to have only a moderate effect on chores, shopping, traveling, and dressing.  See May 2007 VA examination report.  The Veteran's level of education and his past employment as an electrician do not appear to preclude him from sedentary employment that would provide more than marginal income.  The July 2005 examiner did not make a finding as to sedentary employment, but rather merely noted the Veteran's opinion as to his an inability to do sedentary work.  A medical opinion premised upon an unsubstantiated account of a claimant is of no probative value and does not serve to verify the occurrences described.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  There is no legal requirement that the Board make specific findings as to which particular types of sedentary employment the Veteran is capable of performing.  See Pederson v. McDonald, No. 13-1853, slip op. (U.S.Vet.App. Feb. 13, 2015) (en banc) (citing Smith v. Shinseki, 647 F.3d 1380, 1385 (Fed. Cir. 2011)).

The Veteran's functional and occupational abilities are limited by the service-connected disabilities of postoperative right knee injury, degenerative joint disease of the right knee, postoperative scar of the left thumb, and adjustment disorder with mixed anxiety/depressed mood.  A disability rating in itself, however, is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a claimant is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  It may be possible to secure and retain substantially gainful employment despite occasional periods of incapacity.

The Veteran's report of retirement for medical reasons (approximately in 2001 or 2005) is noted in the record.  The Board must also take into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, a veteran's employment history and current employment status, and annual income from any employment.  See VAOGCPREC 05-2005 (Nov. 25, 2005).  The Veteran did not submit a completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  By letters of February 2005 and March 2005, the RO requested that the Veteran complete and return an enclosed VA Form 21-8940.  The Veteran did not submit the form.  In its remand order of April 2015, the Board directed that the Veteran again be provided with the form and asked to complete and return it.  The form was provided, and the request made, by an April 2016 letter sent to the Veteran with a copy to the Veteran's representative.  In a filing of May 2016, the Veteran stated, "I do want to file for unemployability.  I will send the form and supporting evidence as soon as possible."  The form was not subsequently submitted and is not of record.

A claimant bears the burden of presenting and supporting a claim for benefits. See 38 U.S.C.A. § 5107(a) (West 2014); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The duty to assist in the development and adjudication of a claim is not a "one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  A claimant may have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Here, potentially relevant evidence that could have been provided by the Veteran through the filing of VA Form 21-8940, such as his full employment history, any training or education undertaken since becoming disabled, and the specific circumstances under which he left prior employment, was not available.

The temporary, total schedular rating assigned from January 2005 to May 2007 based on surgical or other treatment of the knee necessitating convalescence does not suggest that the Veteran is entitled to a TDIU, but rather to the temporary 100 percent evaluation for the period following right knee surgery.  The Veteran has not been rendered unable to engage in substantially gainful employment by reason of his service-connected disabilities, notwithstanding this period of a temporary assignment of a 100 percent evaluation.

The Veteran's service-connected disabilities limit his ability to perform jobs involving prolonged walking, bending, and standing.  As noted, the evaluation of whether a TDIU is warranted is limited to the impairment caused by service connected disabilities; the impact of non-service connected disabilities is not to be considered.  Because the preponderance of the evidence is against finding that service-connected disability or disabilities prevent the Veteran from performing sedentary employment that represents a substantially gainful occupation, the TDIU claim will be denied.  See 38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 30 percent for postoperative right knee injury is denied.

Entitlement to an increased rating in excess of 10 percent for degenerative joint disease, right knee is denied.
Entitlement to a TDIU is denied.




____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


